Exhibit 32.1 CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 I,Henry S. Pennypacker, Chief Executive Officer and I,Mary Sellers, Chief Financial Officer ofMammatech Corporation(the “Company”) certify that: I have reviewed the quarterly report on Form 10-Q ofMammatech Corporation; Based on my knowledge, this quarterly report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this quarterly report; and Based on my knowledge, the financial statements and other information included in this quarterly report, fairly present, in all material respects, the financial condition, results of operations and cash flows of the Company as of and fort the period presented in this quarterly report. /s/Henry S. Pennypacker Henry S. Pennypacker Chief Executive Officer and President April 12, 2010 /s/Mary Sellers Mary Sellers Chief Financial Officer April 12, 2010
